AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA                                    DEC 2 0 2019
             UNITED STATES OF AMERICA                               JUDGMENT IN A C
                                  V.                                (For Offenses Committed
       JUAN FRANCISCO ORTEGA-DAVILA(!)
                                                                       Case Number:         3:19-CR-04002-GPC

                                                                    Karren Kenney
                                                                    Defendant's Attorney
USM Number                        46375-048

•-
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of the Information

D    was found guilty on count( s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Natnre of Offense                                                                                    Count
8: 1326 - Attempted Reentry of Removed Alien (Felony)                                                                     I




    The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Coimt(s)
                -------------- is                                           dismissed on the motion of the United States.

~    Assessment: $100.00 -Waived


D    JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    Fine waived              •        Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 20 2012


                                                                    HON. GONZALO P. CURIEL
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  JUAN FRANCISCO ORTEGA-DAVILA (I)                                        Judgment - Page 2 of 2
CASE NUMBER:                3: 19-CR-04002-GPC

                                                  IMPRISONMENT
. The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 5 months




 •       Sentence imposed pursuant to Title 8 USC Section 1326(6).
 ll:SI   The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends the defendant be placed in a facility in the Western Region (State of
         Nevada) to facilitate family visitations.




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant must surrender to the United States Marshal for this district:
         •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:      ·
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation·or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

         Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:19-CR-04002-GPC
